Citation Nr: 0113558	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to April 
1970.  

This matter is before the Board of Veterans' Appeals on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDING OF FACT

The veteran has not been diagnosed with post traumatic stress 
disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred nor 
aggravated during the veteran's active duty service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been informed of the evidence necessary to 
substantiate his claim for entitlement to service connection 
for post-traumatic stress disorder.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's service medical and 
post-service treatment records.  The veteran has been 
provided examinations in connection with his claim.  Finally, 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained which would 
show that he is currently diagnosed as having PTSD.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was in fact incurred or aggravated during 
the veteran's service.  See 38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. 3.303(d).  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2000); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

The adjudication of a claim of entitlement to service 
connection for post-traumatic stress disorder requires the 
evaluation of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, his military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.

The veteran served in Vietnam from August 1968 to March 1969.  
Throughout his entire tour in county he worked as a receipt 
and dispatch clerk at Tan Son Nhut Air Base.  His duties were 
essentially the equivalent of a postal clerk.  The 
appellant's DD Form 214 reveals no award for combat or valor 
while in Vietnam.  

A review of the service medical records shows that he was 
diagnosed with a passive dependent personality disorder in 
May 1967.

In a March 1969 hospital discharge summary from the Air Force 
Hospital at Sheppard Air Base, Texas, the veteran was noted 
to have served as an administrative/postal clerk in Vietnam.  
While in Vietnam the appellant reportedly shuttled from base 
to base while performing postal clerk duties out of his 
headquarters unit at Tan Son Nhut.  The veteran described 
being "frequently shot at," and witnessing the downing of 
several helicopters.  In late January 1969, after a 
"particularly harrowing flight and many narrow escapes from 
death over the (demilitarized zone)," the appellant ingested 
a large quantity of aspirin.  He was admitted for emergency 
treatment and ultimately transferred to facilities in the 
continental United States.  Mental status examination 
resulted in a diagnosis of a severe emotionally unstable 
personality disorder.  The precipitating stress was described 
as minimal routine military duty.  The disorder was judged to 
have existed prior to enlistment.

At his separation examination from active duty the veteran 
was clinically evaluated as being psychiatrically normal.

Since separation from active duty the appellant has been 
hospitalized on numerous occasions at VA facilities.  He has 
also received frequent outpatient VA treatment, and has 
undergone several VA examinations, including studies in 
December 1998 and February 2000.  While the appellant has 
been given a diagnosis of a depressive disorder postservice, 
at no time has he ever been diagnosed with PTSD.  

Without medical evidence diagnosing post-traumatic stress 
disorder, the veteran's claim for entitlement to this 
disorder must be denied.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Simply put, a grant of service connection 
requires competent evidence that the claimant actually has 
the disability in question.  At this time there is no such 
evidence.  If a diagnosis of post traumatic stress disorder 
based on a verified stressor is entered at anytime in the 
future, the veteran should consider filing a petition to 
reopen his claim.  The claim will then be readjudicated based 
on the evidence available, and the law in effect at that 
time.

The benefit sought on appeal is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

ORDER

Service connection for PTSD is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


